Citation Nr: 0906496	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  06-24 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for cause of death for 
purposes of receiving Dependency and Indemnity Compensation 
(DIC).


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to February 
1949 and from May 1949 to September 1964.  The Veteran died 
in December 2004.  The Appellant is his widow.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Baltimore, Maryland, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.	The Veteran died on December [redacted], 2004, at the age of 81; 
the immediate cause of the Veteran's death as shown on the 
death certificate was a cerebrovascular accident due to 
hypertension.

2.	The Veteran was denied service connection for hypertension 
in an April 1972 rating decision.

3.	No disease or injury of service origin contributed 
substantially or materially to cause the Veteran's death.


CONCLUSION OF LAW

A service connected disability did not cause or contribute 
substantially or materially to cause the Veteran's death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).  VCAA requires that a 
notice in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini II, 18 Vet. App. at 115.

VA satisfied the notice requirements of the VCAA by means of 
an April 2005 letter.  This letter informed the Veteran of 
the types of evidence not of record needed to substantiate 
his claims and also informed him of the division of 
responsibility between the Veteran and VA for obtaining the 
required evidence.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
received notice consistent with Dingess in a June 2008 
letter.

In July 2005, the Appellant submitted and incomplete 
Authorization and Consent to Release Information form (Form 
21-4142) for Dr. Sidhu at the Fairfield Nursing Center, 
specifically this form did not include the dates of treatment 
or the conditions treated.  In April 2006, VA sent the 
Appellant a development letter requesting that she complete 
and return an updated Form 21-4142 for Dr. Sidhu.  In June 
2008, VA sent the Appellant a VCAA notice letter, which 
requested that she complete and return a Form 21-4142 for 
Fairfield Nursing Center.  A completed and returned release 
for is not associated with the claims folder and therefore VA 
was unable to obtain this information.  The Appellant was 
also informed in that letter that she could provide VA with 
an independently obtained copy of those records.  The 
Appellant chose not to do so.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Appellant's claims 
that VA has not sought.  Service personnel and treatment 
records and statements from the Appellant have been 
associated with the record.  The Appellant has been accorded 
ample opportunity to present evidence and argument in support 
of her appeal.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist.

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may be granted for the cause of the 
Veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it is not sufficient to 
show that it casually shared in producing death; rather, it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Analysis

The Board observes that the Veteran died in December 2004 at 
Heritage Harbour Health and Rehabilitation Center in 
Annapolis, Maryland.  His death certificate lists a 
cerebrovascular accident due to hypertension as the cause of 
death.  An autopsy was not performed.

The record does not show that the Veteran was service 
connected for hypertension at the time of his death.  The 
Veteran had previously filed a claim for service connection 
for hypertension that was denied in April 1972.  He was 
issued a Statement of the Case in September 1972, which 
concluded:

The Veteran showed evidence of hypertension on VA 
examination 
2-22-72 and a diagnosis of primary arterial 
hypertension, grade II was made.  Nowhere in the 
service medical records is there a diagnosis of 
hypertension or elevated blood pressure readings.  
The elapsed time between the Veteran's retirement 
from military service and the first finding of 
hypertension was too long to warrant a finding of 
service-connection.

The Veteran did not perfect his appeal and that rating 
decision became final.  

The record shows that at the time of his death, the Veteran 
was non-compensably service connected for hemorrhoids.  No 
other conditions had been linked to the Veteran's military 
service.

For the reasons provided above, the preponderance of evidence 
is against the Appellant's claim.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of-the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102.


ORDER

Entitlement to service connection for cause of death for the 
purpose of receiving DIC is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


